Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-9, 12, 16-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUANG et al. (US 2017/0026995 A1), hereinafter HUANG.
Regarding claim 1, HUANG discloses an electronic device (user device 120 in figure 1 or user device 215 in figure 2) comprising: 
a first communication circuit configured to support first communication (support first communication with other devices 122 via NAN data link 125, see figure 1 and 0027); 
a second communication circuit configured to support second communication (support second communication with the access point 102 via link 130, see figure 1 and 0027); and 
a processor, wherein the processor is configured to: 
configure a data transmission path using the first communication with a first external electronic device; 
based on data received over the data transmission path via the first communication, determine whether to transmit, to a second external electronic device, data to be transmitted by the first external electronic device (the user device 120 functions as a relay or bride  or router device for user device 122 for accessing the access point 102, see figures 1 or 2, see ¶ 0050); 
in response to determining to perform data transmission to the second external electronic device, control the first communication circuit or the second communication circuit so as to establish a data transmission path between the first communication circuit and the second communication circuit (see ¶ 0050); 
control the first communication circuit to transmit data received by the first communication circuit from the first external electronic device, to the second communication circuit via the established data transmission path (the user device 215 includes NAN module 216 for controlling first communication in NAN, see figure 2 and ¶ 0030); and 
control the second communication circuit to transmit the data to the second external electronic device by using the second communication (the user device 215 includes non-NAN module 217 or WLAN module for controlling the second communication in non-NAN, see figure 2 and ¶ 0030).
Regarding claim 2, HUANG discloses the processor is configured to receive the data from the first external electronic device in a state where a connection to the second external electronic device via the second communication is maintained (the first network (NAN) is connected to the device 215 and the device 215 is further connected to second network WLAN, see figure 2 and ¶ 0030). 
Regarding claim 6, HUANG discloses the processor is configured to control the first communication circuit to receive the data to be transmitted to the second external electronic device, from the first external electronic device via third communication differing from the first communication (multiple users (e.g., user 110 and user 112) can use devices (e.g., user device 120 and user device 122, respectively) configured for data transmission and reception over a first communication network to other devices 122 (plurals) on the same first network, see ¶ 0027).
Regarding claim 7, HUANG discloses wherein the processor is configured to transmit, to the first external electronic device, data related to the data transmitted to the second external electronic device (multiple users (e.g., user 110 and user 112) can use devices (e.g., user device 120 and user device 122, respectively) configured for data transmission and reception over a first communication network to other devices 122 on the same first network…  be configured to also transmit and receive data over a second communication network to other devices on one or more second networks, see ¶ 0027).
Regarding claim 8, HUANG discloses the first communication is short-range communication based on neighbor awareness networking (NAN), and the second communication is short-range communication other than the short-range communication based on the NAN (connection between user device 120 and the user device 122 is NAN connection, and the user device 120 and the AP 102 may be Bluetooth, see figure 1 and ¶ 0027).
Regarding claim 9, HUANG discloses an electronic device (user device 120 figure 1 or device 215 figure 2) comprising: 
a memory; a first communication circuit configured to support first communication; a second communication circuit configured to support second communication; and a processor (see figures 18-19 and ¶ 0061-0063), wherein the processor is configured to: 
configure a data transmission path using the first communication with a first external electronic device; 
based on data received over the data transmission path via the first communication, determine whether to transmit, to a second external electronic device, data to be transmitted by the first external electronic device (the user device 120 functions as a relay or bride or router device for user device 122 for accessing the access point 102, see figures 1 or 2, see ¶ 0050); 
in response to determining to perform data transmission to the second external electronic device, control the first communication circuit or the second communication circuit so as to establish a data transmission path between the first communication circuit and the second communication circuit (see ¶ 0050); 
control the first communication circuit to transmit data received by the first communication circuit from the first external electronic device, to the second communication circuit via the established data transmission path (the user device 215 includes NAN module 216 for controlling first communication in NAN, see figure 2 and ¶ 0030); and 
control the second communication circuit to transmit the data to the second external electronic device by using the second communication (the user device 215 includes non-NAN module 217 or WLAN module for controlling the second communication in non-NAN, see figure 2 and ¶ 0030).

Regarding claim 12, HUANG discloses the processor is configured to receive the data from the first external electronic device in a state where a connection to the second external electronic device via the second communication is maintained (the first network (NAN) is connected to the device 215 and the device 215 is further connected to second network WLAN, see figure 2 and ¶ 0030).

Regarding claim 14, HUANG discloses the processor is configured to control the first communication circuit to receive the data to be transmitted to the second external electronic device, from the first external electronic device via third communication differing from the first communication (multiple users (e.g., user 110 and user 112) can use devices (e.g., user device 120 and user device 122, respectively) configured for data transmission and reception over a first communication network to other devices 122 (plurals) on the same first network, see ¶ 0027).
Regarding claim 15, HUANG discloses wherein the processor is configured to control the first communication circuit so as to enable the first external electronic device to receive, via the third communication, data related to the data transmitted to the second external electronic device (a NAN user device 120 may transmit and receive data with AP 102 over a wireless network, (e.g., a WiFi network, a wireless local area network (WLAN), Personal area network (PAN), Local area network, (LAN), Metropolitan area network (MAN), a wide area network or (WAN), a WiFi direct network, a Bluetooth network, and the like), having data link (e.g. data link 130), see ¶ 0027)
Regarding claim 16, HUANG discloses the first communication is short-range communication based on neighbor awareness networking (NAN), and the second communication is short-range communication other than the short-range communication based on the NAN (connection between user device 120 and the user device 122 is NAN connection, and the user device 120 and the AP 102 may be Bluetooth, see figure 1 and ¶ 0027).
Regarding claim 17, HUANG discloses an operation method of an electronic device (user device 120 in figure 1 or user device 215 in figure 2), the operation method comprising: 
configuring a data transmission path using first communication with a first external electronic device; 
based on data received from the first external electronic device over the data transmission path via the first communication, determining whether to perform data transmission to a second external electronic device via the first external electronic device (the user device 120 functions as a relay or bride or router device for user device 122 for accessing the access point 102, see figures 1 or 2, see ¶ 0050); 
in response to determining to perform data transmission to the second external electronic device by the first external electronic device, establishing a data transmission path between a first communication circuit configured to support the first communication and a second communication circuit configured to support second communication (the user device 120 functions as a relay or bride or router device for user device 122 for accessing the access point 102, see figures 1 or 2, see ¶ 0050); 
transmitting data received from the first external electronic device by the first communication circuit to the second communication circuit via the established data transmission path (sending the data received from the NAN device via NAN module to non-NAN module, see figure 2); and 
transmitting the data to the second external electronic device via the second communication (the user device 120 function as router or relay device for NAN device 122 to access the AP 102, see figure 1). 
Regarding claim 18, HUANG discloses the processor is configured to receive the data from the first external electronic device in a state where a connection to the second external electronic device via the second communication is maintained (the first network (NAN) is connected to the device 215 and the device 215 is further connected to second network WLAN, see figure 2 and ¶ 0030).
Regarding claim 20, HUANG discloses the first communication is short-range communication based on neighbor awareness networking (NAN), and the second communication is short-range communication other than the short-range communication based on the NAN (connection between user device 120 and the user device 122 is NAN connection, and the user device 120 and the AP 102 may be Bluetooth, see figure 1 and ¶ 0027).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of HUANG ‘741 et al. (US 2017/0289741 A1), hereinafter HUANG.
Regarding claims 3 and 13, HUANG fails to disclose the processor is configured to control the first communication circuit to transmit, via the first communication, identification information of the second external electronic device, capability information of the second external electronic device, and capability information of the electronic device.
In the same field of endeavor, HUANG ‘741 discloses a device providing Bluetooth discovery frame having capability information to second radio in a NAN cluster (see claims 26, 35, 41). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement HUANG ‘741 teaching in the user device taught by HUANG for informing the capability provides reduce power consumption for NAN cluster discovery.  

Claim(s) 4-5, 10-11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of KANDAGADLA et al. (US 2017/0064760 A1), hereinafter KANDAGADLA.
Regarding claims 4, 10, 19, HUANG fails to explicitly disclose that control the second communication circuit to generate data by removing a header related to the first communication from the data received by the second communication circuit from the first communication circuit and adding a header related to the second communication; and control the second communication circuit to transmit the generated data to the second external electronic device.
In the same field of endeavor, KANDAGADLA discloses the MAC 520 includes at least WLAN frame formatting circuitry 521 and Bluetooth (BT) frame formatting circuitry 522. The WLAN frame formatting circuitry 521 may be used to create and/or format frames received from the processor 530 and/or memory 540 (e.g., by adding MAC headers to data packets provided by processor 530), and re-format frames received from the PHY device 510 (e.g., by stripping MAC headers from frames received from the PHY device 510), in accordance with a Wi-Fi specification. The BT frame formatting circuitry 522 may be used to create and/or format frames received from the processor 530 and/or memory 540, and re-format frames received from the PHY device 510, in accordance with a Bluetooth specification. For some embodiments, the WLAN frame formatting circuitry 521 and/or the BT frame formatting circuitry 522 may be implemented as one or more software modules (e.g., stored in memory 540 or stored in memory provided within the MAC 520) containing instructions that, when executed by processor 530, perform the functions of the WLAN frame formatting circuitry 521 and/or the BT frame formatting circuitry 522 (see ¶ 0057). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement KANDAGADLA’s teaching of formatting the incoming frame’s header in the communication device taught by HUANG for allowing communication or connection of widely available different protocols among each other. 

Regarding claims 5 and 11, HUANG inherently discloses control the first communication circuit to store the data received from the first external electronic device in a memory accessible by the first communication circuit and the second communication circuit; and control the second communication circuit to load the data stored in the memory (inherent feature: user device comprises of memory 1808 for storing information for configurating and transmitting message frames, see ¶ 0063). 

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412